Citation Nr: 1701670	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  11-23 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for gastric ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1981 to January 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2014, the Board remanded the case to the RO for further development of the gastric ulcer claim. The Board requested that the RO obtain private medical records related to the Veteran's gastrointestinal treatment. Additionally, the Board requested that the RO provide the Veteran with a medical examination etiology opinion on whether his gastrointestinal condition is related to service. The RO obtained medical records from Memorial Medical Center, involving gastrointestinal treatment records by clinician Dr. L., and added the documents to the case file. Additionally, the RO provided the Veteran with an examination and etiology opinion regarding his reported stomach problems.

Thus, the Board finds there has been substantial compliance with its remand instructions regarding the claim of entitlement to service connection for a gastric ulcer and will proceed with its adjudication of that issue. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives). 


FINDING OF FACT

A gastric ulcer was not shown during active military service and a current gastric ulcer disability is not etiologically related to such service.



CONCLUSION OF LAW

The criteria for service connection for a gastric ulcer have not been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(b), 3.309(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Scope of claim

Due to the unique and distinct manifestations in the etiology and presentation of gastritis, gastric ulcer, and other gastrointestinal conditions, the Board declines to expand the Veteran's claim to include all gastrointestinal issues and instead relies on the expert etiology opinion of Dr. V. in the July 2015 VA examination and medical literature in order to make its determinations on scope of claim. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. Here, the Veteran's claim is for entitlement to service connection for a gastric ulcer. The Board notes that the Veteran's condition is gastrointestinal in nature and he has been treated for gastritis, irritable bowel syndrome, abdominal pain, and peptic ulcers post-service. 

The Board looks to Dorland's Illustrated Medical Dictionary for clarification on the definition of several medical terms in order to determine whether Clemons may be appropriately applied to expand the scope of the claim for service connection for a gastric ulcer more broadly. "Ulcer" is defined as a local defect, or excavation, of the surface or origin of the tissue, which is produced by the sloughing of inflammatory necrotic tissue. Dorland's Illustrated Medical Dictionary 1996 (32nd ed. 2012). "Gastric ulcer" is a peptic ulcer of the gastric mucosa. Id. at 1997. "Peptic ulcer" is an ulcer of the mucous membrane of the alimentary tract, caused by action of acidic gastric juice. Id. at 1998. Additional examples of ulcer categorizations include amebic, corneal, diabetic, flask, neurogenic, etc.

"Gastritis" is defined as inflammation of the stomach. Dorland's Illustrated Medical Dictionary 762 (32nd ed. 2012). Gastritis is a broad term, which encapsulates many specific manifestations.  A specific manifestation of gastritis may be Helicobacter pylori gastritis, which is caused by the presence of Helicobacter pylori in the stomach mucosa. Id. at 763. The Board notes that the Veteran was successfully treated for Helicobacter pylori gastritis in February 2007 and the condition resolved after the specified pathogen was identified and a treatment regimen was implemented. Dorland's lists several distinct categories of gastritis including erosive, hemorrhagic, alkaline, atrophic, collagenous, follicular, etc. 

Based on the medical opinions about the etiology and manifestation of the Veteran's claimed disability and the distinct differentiation of various gastrointestinal conditions defined in Dorland's, the Board declines to expand the scope of the Veteran's claim beyond service connection for gastric ulcer.  Should the Veteran wish to file a claim for disability compensation for a disability other than a gastric ulcer, he is free to file the appropriate claim with his local VA Regional Office.  

I.	Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Gastric Ulcer

With respect to element (1), a current disability, the Veteran has a current diagnosis of gastric ulcer.

The Veteran has consistently had peptic ulcer disease listed under the medical problems section of his treatment records. In a September 2010 treatment note, Dr. L indicated that he has been treating the Veteran "on a regular basis" and listed peptic ulcer disease on his medical problems list. In February 2003, the Veteran reported experiencing abdominal pain and diarrhea. Dr. L. opined that the condition was likely viral and would resolve over time. In March 2005, the Veteran experienced nausea and loose stools. He was diagnosed with viral gastroenteritis. In February 2007, the Veteran presented with weakness and intermittent melena (black colored stool). A gastric biopsy was performed and revealed a positive H. pylori culture. A diagnosis of chronic acute gastritis was given based on the examination and laboratory results. In March 2007, the Veteran presented with complaints of abdominal pain, fatigue, and constipation. Peptic ulcer disease was endorsed in the treatment plan with continuation of Omeprazole 20 mg treatment for stomach pain. While the Couse and treatment of the Veteran's gastrointestinal complaints has varied, Dr. L. maintains that the Veteran has a diagnosis of peptic ulcer disease and continues to list the condition on his medical problems list.

For a medical opinion to be adequate, it must be based upon sufficient facts or data, the product of reliable principles and methods, and the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302 (2008). The examiner must also explain the basis for an etiology opinion without resorting to speculation. See Stefl v. Nicholson, VetApp. 120, 125 (2007). 
For a medical opinion to be adequate, it must be based upon sufficient facts or data, the product of reliable principles and methods, and the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302 (2008). The examiner must also explain the basis for an etiology opinion without resorting to speculation. See Stefl v. Nicholson, VetApp. 120, 125 (2007). 

Dr. L. has been the Veteran's primary care physician since about 1990. He has treated him for recurrent gastrointestinal ailments over the years and provided a diagnosis of peptic ulcer disease. His diagnostic opinion is adequate and non-speculative as it was based on direct physical examination, laboratory findings, and a full review of the Veteran's medical history. The opinion is based on supported principles found within the field of gastroenterology practice and treatment.

Therefore, element (1), a current disability, of service connection for gastric ulcer has been met.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran reports that he was treated for ulcers while in service. Additionally, he states that he is currently being seen at Durham VA Medical Center in Greenville, NC for follow-up treatment of gastrointestinal issues, which he claims have persisted since service. See July 2015 VA Form 21-4138. In support of his claim, the Veteran contends that during his time in service, he started having problems with ulcers, bad nerves, and shaking hands after his time in Beirut Lebanon in 1983.

The Veteran is competent to report having stomach trouble in-service, and his reports are highly credible. Layno v. Brown, 6 Vet. App. 465, 469 (1994) (personal knowledge is that which comes to the witness through the use of his senses - that which is heard, felt, seen, smelled, or tasted). The Veteran is highly credible as his reporting of symptoms has remained consistent throughout treatment for his stomach condition.

While the Veteran's service treatment records support his contentions that he experienced gastrointestinal symptoms, there is no record of diagnosis or treatment of a gastric ulcer in-service. Service treatment records indicate that the Veteran was treated for abdominal pain and gastritis. However, since there is no record of a gastric ulcer being treated in-service, an incurrence of the condition is not found to have occurred during the Veteran's active duty.

Therefore, element (2), in-service incurrence or aggravation of the claimed in-service injury, gastric ulcer, has not been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's gastric ulcer is etiologically related to service.

Here, the Veteran reports that his current gastric ulcer is related to service. In his July 2015 Form 21-4138, he stated that he started having problems with ulcers and bad nerves as a result of being in three war zones. He has sought treatment over the years for stomach problems and believes his condition is a result of his service.

While the Veteran is competent to report that he has experienced stomach trouble since service, he lacks the necessary education, training, and experience to offer a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Service treatment records support a finding that the Veteran was treated for gastritis in February 1981. The condition resolved itself and there are no additional records indicating follow-up treatment for gastritis in-service. However, there is no evidence of a positive diagnosis of a gastric ulcer in the Veteran's service treatment records. Since the Veteran's claim relies on the in-service incurrence or aggravation of a gastric ulcer and no gastric ulcer was identified, his claim lacks the necessary evidence to support this element.

A July 2015 VA examination conducted by Dr. V. concluded that the Veteran's current gastrointestinal condition is not etiologically related to service. The examiner reviewed the Veteran's medical history and noted that there is no record of him being diagnosed or treated in-service with a gastric ulcer. She diagnosed the Veteran with resolved gastritis based on negative laboratory results, physical examination, and review of the clinical manifestation of the condition. Laboratory results were negative for occult blood in the stool and hemoglobin levels were within normal limits. Dr. V. reviewed the Veteran's claims file, which included private treatment records from Dr. L., who treated the Veteran for gastrointestinal issues over the years. Dr. V. noted that the Veteran was treated for gastritis, both in-service and post-separation; however, she opined that the condition had resolved. The examiner also noted that the Veteran currently takes 40 mg of Omeprazole daily; but, she commented that taking Omeprazole is not indicative of a gastric ulcer as the medication may be taken for other reasons.

Dr. V. based her diagnosis of resolved gastritis and negative etiology opinion on a review of the negative laboratory results and physical examination of the Veteran. Her medical opinion is adequate and non-speculative as it was based on a full review of the Veteran's medical history. Nieves-Rodriguez at 302.

Chronic conditions

Certain chronic disabilities, listed under §3.309(a), are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from active duty. Additionally, when a disease is not shown to be chronic during service or the one year presumptive period, service connection may be established by showing continuity of symptomatology after service as per §3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed in 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. Walker v. Shinseki, 708 F.3d 1331 (Fed Cir. 2013). Here, gastritis is not among those conditions listed under §3.309(a); accordingly, such presumptive service connection is not warranted.

Peptic ulcer (gastric or duodenal) is listed as chronic diseases in the Code of Federal Regulations under §3.309(a). For granting service connection, the regulation specifies that "[a] proper diagnosis of gastric or duodenal ulcer (peptic ulcer) is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides an adequate basis for a differential diagnosis from other conditions with like symptomatology; in short, where the preponderance of evidence indicates gastric or duodenal ulcer (peptic ulcer). Whenever possible, of course, laboratory findings should be used in corroboration of the clinical data." 38 C.F.R. § 3.309(a) (2016). Here, the record does not support a diagnosis of gastric ulcer in-service. A differential diagnosis of gastritis was issued based on examination and follow-up treatment. Therefore, service connection based on a chronic condition is not applicable.

The Board recognizes that the Veteran has been treated for a gastric ulcer after separation. Private treatment records indicate that the Veteran has a positive medical history of ulcer treatment. He was hospitalized on two occasions and has had the conditions of irritable bowel syndrome, constipation, peptic ulcer (ICD-9-CM 531.90), gastroenteritis, and gastritis noted on his problems list. However, there is no evidence of any treatment for gastric ulcer noted in-service. Treating clinicians have suggested that a colonoscopy could potentially confirm the presence of ulcers; however, the record lacks any positive gastrointestinal imaging indicating a diagnosis of gastric ulcer in-service. Without a nexus linking the Veteran's current condition and an in-service event, service connection cannot be established.

Therefore, element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury, gastric ulcer, has not been met.

III.	Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2016). Here, the Veteran was provided with the relevant notice and information in a letter dated May 2009, prior to the initial adjudication of his claim. He has received additional notice letters as his claim has developed. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations for his claimed gastric ulcer condition which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.


ORDER

Service connection for a gastric ulcer is denied.
      


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


